Citation Nr: 0100163	
Decision Date: 01/04/01    Archive Date: 01/11/01

DOCKET NO.  98-07 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
right shoulder scars, currently evaluated as 20 percent 
disabling.  

2.  Entitlement to right foot plantar fascial release 
residuals with arthritic changes, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


INTRODUCTION

The veteran had active service from July 1985 to April 1988.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) which denied 
increased disability evaluations for the veteran's 
service-connected right shoulder scars and right foot plantar 
fascial release residuals with arthritic changes.  In 
November 1999, the Board remanded the veteran's claims to the 
RO for additional action which included scheduling the 
veteran for a hearing before a Veterans Law Judge sitting at 
the RO.  The veteran has been represented throughout this 
appeal by the Paralyzed Veterans of America, Inc.  

The national accredited representative may have submitted 
both an informal application to reopen the veteran's claim of 
entitlement to service connection for right eye injury 
residuals and an informal claim of entitlement to service 
connection for right ankle injury residuals.  It appears that 
the RO has not had an opportunity to act upon the application 
and the claim.  Absent an adjudication, a notice of 
disagreement, a statement of the case, and a substantive 
appeal, the Board does not have jurisdiction over the issues.  
Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 
5 Vet. App. 554 (1993); Black v. Brown, 10 Vet. App. 279, 284 
(1997); Shockley v. West, 11 Vet. App. 208 (1998).  
Jurisdiction does matter and it is not "harmless" when the 
Department of Veterans Affairs (VA) fails to consider 
threshold jurisdictional issues during the claim adjudication 
process.  Furthermore, this Acting Veterans Law Judge cannot 
have jurisdiction of the issues.  38 C.F.R. § 19.13 (2000).  
The United States Court of Appeals for Veterans Claims 
(Court) has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  
All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511(1997).  Therefore, the issues are referred to the RO 
for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the statement of the case.  38 C.F.R. § 20.200 
(2000).  


REMAND

In March 2000, the RO scheduled the veteran for the requested 
hearing before a Veterans Law Judge sitting at the RO.  A 
notation in the record indicates that the veteran's 
accredited representative was unable to attend the scheduled 
hearing.  In April 2000, the RO rescheduled the veteran's 
hearing for May 2000.  The veteran failed to report for the 
hearing.  In a December 2000 written statement, the veteran 
advanced that he had been unable to attend the hearing due to 
health and travel problems.  He requested that his hearing 
again be rescheduled.  The Board observes that the veteran 
has provided good cause for his failure to report for the May 
2000 hearing and grants his motion for a hearing before a 
Veterans Law Judge sitting at the RO.  38 C.F.R. § 
20.1304(b)(2) (2000).  Accordingly, this case is REMANDED for 
the following action:

The RO should again schedule the veteran 
for a hearing before a Veterans Law Judge 
sitting at the RO.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See the Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 2000) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to allow for 
due process of law.  No inference should be drawn from it 
regarding the final disposition of the veteran's claims.  



		
	J. T. Hutcheson
	Acting Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  

